Citation Nr: 1029416	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  09-50 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether there was a timely request for waiver of recovery of an 
overpayment of compensation benefits in the calculated amount of 
$19,905.04.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran served on active duty from February 1980 to February 
1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2009 decision by the Committee on Waivers 
and Compromises (Committee) of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Paul, Minnesota.  Ultimately, 
the RO in Hartford, Connecticut, has jurisdiction of the case, as 
this is the closest RO to the Veteran's current domicile.    

In April 2010, the Veteran presented testimony before the 
undersigned Veterans Law Judge at a hearing (Travel Board 
hearing) at the Hartford RO.  

The appeal is REMANDED to the Hartford RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the applicable regulation, 38 C.F.R. § 1.963(b)(2), a 
request for waiver of a debt, other than for loan guaranty, shall 
only be considered if made within 180 days following the date of 
a notice of the indebtedness to the debtor.  The 180-day period 
may be extended if the individual requesting waiver demonstrated 
to the Chairperson of the Committee that, as a result of an error 
by either VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay in 
such individual's receipt of the notification of indebtedness 
beyond the time customarily required for mailing, including 
forwarding.  If the requester does substantiate that there was 
such a delay in the receipt of the notice of indebtedness, the 
Chairperson shall direct that the 180-day period be computed from 
the date of the requester's actual receipt of the notice of 
indebtedness.  See also 38 U.S.C.A. § 5302 (West 2002 & Supp. 
2009).

The Veteran filed his request for waiver in June 2008, which is 
beyond the 180 time limit for requesting a waiver after notice of 
indebtedness was sent by VA in February 2007.  He admits his 
waiver was not timely.  See hearing testimony at page 9.  
Regardless, the crux of the Veteran's argument in this case is 
that he did not receive notice of the February 24, 2007 VA Debt 
Management Center (DMC) letter notifying him of the overpayment 
of compensation benefits in the amount of $17,801.64 or the 
subsequent July 9, 2007 letter from the DMC that increased the 
overpayment to $19,905.04.  In these letters, the Veteran would 
have been advised by DMC of the overpayment indebtedness, the 
right to request a waiver, and the 180 day time limit for 
requesting a waiver.  The Veteran asserts he was not aware of 
these rights or the time limit or even the fact that VA could 
withhold compensation benefits beginning the 61st day of 
incarceration subsequent to a felony conviction.  The Veteran 
maintains that due to inherent difficulties of receiving mail 
while incarcerated and his diminished mental capacity due to 
psychiatric medications he was taking, he does not remember 
receiving notice of the indebtedness from the DMC.  See April 
2009 Notice of Disagreement; December 2009 Substantive Appeal; 
February 2010 VA Form 646 of representative; April 2010 hearing 
testimony at pages 4, 5, 7, 9, 13.  Therefore, according to the 
Veteran, he was not aware he could file a waiver of overpayment 
until after he got out of prison, such that his waiver could not 
have been timely.  

Preliminarily, the Board notes that at the April 2010 Travel 
Board hearing, neither the Veteran nor his representative 
challenged the amount of the overpayment or the validity of the 
debt.  In this regard, according to the Veteran, when he was 
first incarcerated he was not aware VA could reduce his 
compensation.  The Veteran conceded he only became aware that VA 
could withhold compensation benefits beginning the 61st day of 
incarceration towards the end of his incarceration or after he 
was released.  See hearing testimony at page 7.  At present, 
there is no indication he is challenging the validity or amount 
of the debt.  As such, the sole issue on appeal at this point is 
whether his waiver of overpayment was filed in a timely manner.  

However, before addressing the merits of the claim, the Board 
finds that additional development of the evidence is required.

First, the April 2009 Committee decision and November 2009 
Statement of the Case indicate that a February 24, 2007 DMC 
letter and a July 9th or 11th, 2007 DMC letter that increased the 
amount of the overpayment were both sent to the Veteran.   By way 
of these letters, the Committee determined that the Veteran was 
notified of the amount of the indebtedness ($19,905.04 total).  
However, a copy of the original DMC letter and the subsequent DMC 
letter identifying the precise amount of the overpayment increase 
are not actually present in the claims folder.  Since timeliness 
of the waiver request is at issue in the case, and the Veteran 
asserts that he received no notice of the indebtedness from the 
DMC, DMC's notice letters of the indebtedness and right to file a 
waiver within 180 days must be in the record to verify the date 
of issuance and that neither letter was returned as 
undeliverable.  On remand, the RO must obtain a copy of the 
February 24, 2007 DMC letter notifying the Veteran of the 
original amount of the indebtedness incurred and his right to 
dispute the validity or amount of the debt, as well as a July 9th 
or 11th, 2007 DMC letter that increased the amount of the 
overpayment to $19,905.04.  

Second, the RO should set forth in the record a written paid and 
due audit of the Veteran's compensation benefits for the period 
of the indebtedness from February 2, 2005 to whenever it ended.  

Accordingly, the case is REMANDED for the following action:

1.	The RO / AMC should obtain, and 
associate with the record a copy of (A) 
the February 24, 2007 DMC letter 
notifying the Veteran of the original 
amount of the indebtedness incurred 
($17,801.64) and his right to dispute 
the validity or amount of the debt, as 
well as (B) a July 9th or 11th, 2007 DMC 
letter that increased the amount of the 
overpayment by ($2,103.40) for a total 
overpayment of ($19,905.04).  If the 
February 2007 and July 2007 DMC letters 
are not found, a certification from the 
DMC indicating the date of these 
letters, which contained the Notice of 
Rights, and when and where they were 
sent and whether they were returned as 
undeliverable should be obtained.  The 
RO should document its efforts to obtain 
the February 2007 and July 2007 DMC 
letters. 

2.	The RO / AMC is requested to produce a 
written paid and due audit of the 
Veteran's compensation account since 
February 2, 2005.  This audit should 
reflect, on a month-by-month basis, the 
amounts actually paid to the Veteran, as 
well as the amounts properly due.  In 
addition, the audit should include the 
amount of the overpayment, if any, that 
may have been repaid to the government 
at this juncture.  A copy of the written 
audit should be inserted into the claims 
file and another provided to the Veteran 
and his representative.  

3.	After the actions requested above have 
been completed, the Committee should 
again review the record and reconsider 
whether there was a timely request for 
waiver of recovery of overpayment of 
compensation benefits.  A formal, 
written record of the Committee's 
decision should be prepared and placed 
in the claims file.  

4.	If the Committee's determination remains 
unfavorable to the Veteran, the RO / AMC 
should then furnish the Veteran and his 
representative a separate Supplemental 
Statement of the Case with the 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  

The law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


